    Case 1:21-cv-03413-SDG Document 2-15 Filed 08/20/21 Page 1 of 5




                         DECLARATION OF BRUCE GOLDSTEIN

       Pursuant to 28 U.S.C. § 1746, the undersigned states as follows:

       1.      My name is Bruce Goldstein. I am over twenty-one years of age and have

personal knowledge of the matters set forth in this declaration.

       2.      I began working for Southport Capital, an SEC registered investment adviser, in

December 2018. I had worked as an investment adviser for several years prior to joining

Southport, and had previously spent more than fifteen years working in the securities and

investment banking industry in various capacities. In addition to holding various securities

licenses, I was previously a licensed Certified Public Accountant and Certified Fraud Examiner.

Through my experience in the industry I am familiar with various SEC rules and regulations

that apply to investment advisers.

       3.      While I was employed at Southport, I worked out of the branch office in Atlanta,

which is located at 3621 Vinings Slope SE, Suite 4450, Atlanta, GA 30339. I was routinely

present at that office during my time at Southport, and the majority of the events described in

this declaration took place while I was physically in the office. I am familiar with John Woods’s

signature from my time working at Southport.

       4.      In 2019, I overheard conversations from my desk referring to "Horizon Private

Equity" and became suspicious that John Woods and other Southport employees were soliciting

investments for an undisclosed fund with which they were affiliated. Further, in 2020, I

observed Southport employees Julie Jones and Ryan Arasi creating, printing, and copying

investor statements for an investment named “Horizon Private Equity” (“Horizon”). These
    Case 1:21-cv-03413-SDG Document 2-15 Filed 08/20/21 Page 2 of 5




statements were unlike any private equity investment statement I have seen during my career. I

also observed these employees shredding documents related to Horizon Private Equity on a

regular basis, which seemed different than Southport’s normal record-keeping practices.

       5.      My observations made me suspicious, because I knew that fund managers were

required to file documents with the SEC, and when I checked the SEC website, I could not find

any disclosures relating to Horizon Private Equity, Horizon Private Equity II or Horizon Private

Equity III, as I would have expected. Further, I could find no public website for any Horizon

fund related to Southport.

       6.      Julie Jones is a financial para-professional at Southport. She assists Southport

investment advisers with their work. When I asked Ms. Jones to explain what Horizon was, she

told me that I would need to ask John Woods. I subsequently overheard Ms. Jones speaking to

someone in a hushed tone, informing whoever was on the call that I was asking about Horizon.

She then asked the other person what I should be told. This increased my suspicions.

       7.      I never recommended that any of my clients invest in Horizon, and I did not

overhear or observe any pitches of the Horizon investment to Southport clients. I did, however,

check Southport’s Form ADV, filed with the Securities & Exchange Commission, and could not

locate any disclosure of Southport’s affiliation with Horizon. I did observe that some Southport

advisors had previously disclosed as an "outside business activity" serving as third party

solicitors for Horizon Private Equity. I also looked on the internet for other publicly available

information about Horizon, such as corporate filings and SEC filings. After reviewing these

materials, I became very concerned that something inappropriate was happening at Southport.



                                              -2-
    Case 1:21-cv-03413-SDG Document 2-15 Filed 08/20/21 Page 3 of 5




        8.     I also reviewed documents in the office related to Horizon Private Equity that

appeared to be in a box to be shredded or otherwise were sitting out on a work area. A review of

these documents confirmed that other advisers' Southport customers were investing in Horizon

Private Equity and that Southport's advisers were raising substantial investor money on a regular

basis through 2020.

        9.     In light of the fact that Southport employees were regularly shredding documents

related to Horizon Private Equity, I decided to make copies of documents I found in the office

related to Horizon Private Equity. True and correct copies of many of those documents are

attached as exhibits to this declaration as indicated below, with the exception that my counsel

added Bates labels to each document beginning with the prefix “HPE,” for identification.

        10.    I voluntarily resigned from Southport because of my suspicions that Southport

and its principals were engaged in wrongdoing related to Horizon Private Equity on January 29,

2021.

        11.    Attached as Exhibit A is a spreadsheet titled “Horizon Private Equity,” which

shows a history of investments in Horizon as of March 2020. Exhibit A has Bates label

HPE000028-68. I personally obtained a copy of this document from the Atlanta Southport

branch office. Some of the investments shown on Exhibit A are dated as early as 2008, and

many of them are shown as being held in individual retirement accounts (IRAs). From this

spreadsheet, and the account statements I copied (which show millions of dollars’ worth of

additional investments from April-November 2020), it appears that Horizon raised at least

$100,000,000 from investors.



                                              -3-
    Case 1:21-cv-03413-SDG Document 2-15 Filed 08/20/21 Page 4 of 5




       12.     Attached as Exhibits B and C are examples of the investor statements that I saw

being created, printed, and copied by Ryan Arasi, a Southport employee who sat at the desk next

to me in the Southport office. I personally obtained copies of these documents (and many other

client statements) from the Atlanta Southport branch office. Exhibit B has a Bates label

beginning at HPE 000622. Exhibit C has a Bates label beginning at HPE 000160.

       13.     Attached as Exhibit D is an amended “Subscription Agreement” dated February

24, 2020 between Horizon and an Investor. I personally obtained a copy of this document from

the Atlanta Southport branch office. Exhibit D is signed by John Woods on behalf of Horizon.

Exhibit D has a Bates label beginning at HPE000836.

       14.     Attached as Exhibit E and Exhibit F are IRS Forms 1099-INT showing interest

paid to Horizon investors for the year 2019.        Exhibit E has a Bates label beginning at

HPE000824, and Exhibit F has a Bates label beginning at HPE000733. I personally obtained

copies of these documents from the Atlanta Southport branch office.

       15.     Attached as Exhibit G is a letter to Provident Trust dated March 14, 2019, signed

by John Woods as “President,” on Horizon letterhead.         The letter relates to a purported

overpayment of interest to a Horizon investor. I personally obtained a copy of this document

from the Atlanta Southport branch office. Exhibit G has a Bates label beginning at HPE000842.




                                              -4-
Case 1:21-cv-03413-SDG Document 2-15 Filed 08/20/21 Page 5 of 5
